Case: 22-50225     Document: 00516520579         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50225
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Phillip Mechele Whiteside,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:15-CR-760-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The district court revoked Phillip Mechele Whiteside’s supervised
   release and sentenced him to 24 months in prison, the maximum under the
   policy statement range, and 15 years of supervised release. On appeal,
   Whiteside argues his prison sentence is unreasonable because the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50225      Document: 00516520579           Page: 2   Date Filed: 10/25/2022




                                     No. 22-50225


   court lengthened it to promote his alcohol abuse treatment in violation of
   Tapia v. United States, 564 U.S. 319 (2011).
          “When a defendant properly preserves an objection for appeal,
   revocation sentences are reviewed under a plainly unreasonable standard.”
   United States v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018) (quotation marks
   and citations omitted). If, however, the error was not preserved, we will
   review for plain error. See id. In this case, we need not decide the standard
   of review because Whiteside would not prevail under either standard. See
   United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          In Tapia, the Supreme Court concluded that 18 U.S.C. § 3582(a)
   “precludes sentencing courts from imposing or lengthening a prison term to
   promote an offender’s rehabilitation.” Tapia, 564 U.S. at 332. The Supreme
   Court recognized, however, that sentencing courts are allowed to take an
   offender’s rehabilitation needs into account in imposing supervised release.
   Id. at 330; see also 18 U.S.C. § 3583(c)-(d).
          Contrary to Whiteside’s assertions, the district court did not lengthen
   his prison term to promote his alcohol abuse treatment. See Tapia, 564 U.S.
   at 332. Instead, the district court explained that the prison sentence was
   based on Whiteside’s criminal history and his repeated failure to follow the
   conditions of his supervised release, which had resulted in four revocations
   with this latest revocation. Although the district court discussed Whiteside’s
   alcohol problems and his need for treatment, that commentary arose in the
   context of the district court’s imposition of the supervised release conditions,
   not the prison sentence.
          The district court’s judgment is AFFIRMED.




                                           2